PER CURIAM.
Khalid Hafeez was convicted of two counts of sexual battery upon his wife, Ushma, and sentenced to concurrent prison terms of 19.1 years. This court affirmed Hafeez’s judgment and sentence without opinion. See Hafeez v. State, 697 So.2d 155 (Fla. 5th DCA 1997). Following his unsuccessful direct appeal, Khalid unsuccessfully filed a motion seeking post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850, raising twelve claims of ineffective assistance of trial *1117counsel. The court properly held a hearing on some of the claims and summarily disposed of the others. We affirm finding the trial court correctly denied the claims.
AFFIRM.
THOMPSON, C.J., GRIFFIN and PLEUS, JJ., concur.